DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/5/18, wherein:
Claims 1-11 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1, 4-5), (6, 9-11) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAMIKI ET AL (US 2016/0086343),  Herein after NAMIKI.
As for independent claim 1, NAMIKI discloses a robot control device that controls a robot, comprising: a processor {at least figures 2-3}, wherein the processor is configured to: extracts a contour of a target based on an image of the target captured by an imaging device {see at least figures 4-7, pars. 0007, 0043-0051 e.g. extracts, from the first object picture in the first picture processing region, a first edge line which is an image of a contour line of the object}, generates a point sequence corresponding to the contour, and converts coordinates of the point sequence into coordinates in a robot 
As for dep. claim 4, which discloses wherein the processor is configured to extract the contour as a point cloud when extracting the contour of the target from the image {see NAMIKI at least figures 4-7, pars. 0007, 0043-0051}.  
As for dep. claim 5, which discloses wherein the processor is configured to extract a portion of the contour when extracting the contour of the target from the image {see NAMIKI at least figures 4-7, pars. 0007, 0043-0051}. 
As for independent claim 6, NAMIKI discloses a robot control device that controls a robot, comprising: a processor {figures 1-3}, wherein the processor is configured to perform the similar steps at the rejected independent claim 1 above, 
As for dep. claims 9-10 which carries the similar limitation as the rejected 2-3 above, therefore they are rejected for the same reason sets forth the rejected dep. claims 4-5 as indicated above.
As for independent claim 11, NAMIKI discloses a robot system comprising: a robot; an imaging device; and a robot control device that controls the robot, wherein the robot control device includes a processor {see at least figures 1-3} wherein the processor is configured to perform the similar steps at the rejected independent claim 1 above, therefore it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMIKI as applied to claims 1, 6 above and in view of CHANG ET AL (US 2011/0182489).  Herein after CHANG.
As for dep. claims 2-3, NAMIKI discloses claimed invention as indicated above except for which discloses wherein the processor is configured to dispose the point 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of NAMIKI to include disposing the point sequence shifting away and shifting toward the centroid of the contour as taught by CHANG so that both of the region toward the center of the contour and away from the center of the contour of the object can be analyzed.   Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dep. claims 7-8 which carries the similar limitation as the rejected 2-3 above, therefore they are rejected for the same reason sets forth the rejected dep. claims 2-3 as indicated above.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664